DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claim amendments were filed on 5/2/2022.
Claims 1-10 and 12-21 are pending.
Claims 1-7, 9-10, 12-18, and 20 are currently amended.
Claim 21 is new.
Claims 8 and 19 are original.
Claim 11 is canceled.
Claims 1, 12, and 20 are independent.


Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive.
35 U.S.C. 102
The prior rejection of claims 1-10 and 12-20 under 35 U.S.C. 102(a)(1) as being anticipated by Goldstein (US 11,170,398) are withdrawn in view of the current claim amendments.
35 U.S.C. 101
Regarding the rejection of claims 1-10 and 12-21 under 5 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive.  The arguments are addressed to the extent they apply to the current rejection set forth in this Office action.
Regarding claims 1-10 and 12-21, Applicant argues that the claims do not recite “Certain Methods of Organizing Human Activity”.  More specifically, Applicant argues that the claims do not recite a fundamental economic practice under Step 2A Prong One of the eligibility framework (see Remarks, pp. 3-4).  
The argument is not persuasive.  With regards to representative claim 1, the limitations under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. The limitations of claim 1 delineated in the rejection recite resource distribution.  The specification describes resources as currency, cash, cash equivalent, reward points, benefit rewards, etc (see para. 0027).  The distribution of these resources is a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea under Step 2A Prong One.
With further regards to Step 2A Prong One, Applicant argues that the claims recite a machine learning model, using the machine learning model to make a prediction, providing a notification to a user device, and receiving a confirmation from the user device (see Remarks, pg. 4).  
The argument is not persuasive.  The “processing device”, “non-transitory storage device”, “user device”, “machine learning model” and “resource transformation engine” in Claim 1 is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea.
With further regards to Step 2A Prong One, Applicant further argues that the claimed invention eliminates the wasted computing resources and network resources consumed by tracking and maintaining auxiliary resources and auxiliary sources that are not used by a user (see Remarks, pp. 3-4).
The argument is not persuasive.  As described above, the recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea.  With regards to the purported technical improvement, this is considered under Step 2A Prong Two of the analysis as opposed to Step 2A Prong One.
Applicant argues that the claimed invention provides a technical improvement under Step 2A Prong Two of the eligibility framework.  More specifically, Applicant argues that the claimed invention eliminates the wasted computing resources and network resources consumed by tracking and maintaining auxiliary resources and auxiliary sources that are not used by a user; that the invention reduces consumption of computing resources (e.g., processing resources, memory resources, power resources, communication resources, and/or the like) and/or network resources; and that the invention reduces use of resources associated with users querying databases when attempting to identify recurring resource distributions (see Remarks, pp. 4-7).
The argument is not persuasive.  In determining whether a claim integrates a judicial exception into a practical application, examiners should consider whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field. This has also been referred to as a technological solution to a technological problem. In making this determination, examiners should determine whether there is a technical explanation as to how to implement the invention in the specification; and the claim itself reflects the improvement in technology.  Here, Applicant’s specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  For example, the specification does not describe how rescheduling distributions of currency, cash, cash equivalent, reward points, benefit rewards, provides a technical solution to reducing consumption of computing and network resources.
Applicant further argues that the claims recite significantly more than an abstract idea under Step 2B of the eligibility framework.  More specifically, Applicant argues that an inventive concept is found in the non-conventional and non-generic arrangement of known conventional pieces (see pp. 7-9).
The argument is not persuasive.  Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. Here, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-10 and 12-21 are directed to a system, product, or method, each of which are within one of the four statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent product Claim 12 and method Claim 20.  Claim 1 recites the limitations of:
Claim 1. … recurring auxiliary resource distribution, .. comprising:
…
… using historical data associated with a plurality of sources associated with a user, the plurality of sources comprising a standard source and an auxiliary source, … determine predicted amounts of standard resources in the standard source and auxiliary resources in the auxiliary source that will be available to the user;
identify, based on historical data of resource distributions from the standard source, a recurring resource distribution that is repeated at a first frequency for a recurring amount;
determine … a second frequency and a predicted amount of standard resources, wherein a frequency ratio of the second frequency to the first frequency corresponds to an amount ratio of the predicted amount to the recurring amount, and wherein a predicted balance of the auxiliary source, at the second frequency, when transformed … corresponds to the predicted amount; 
provide, to a user …, a notification comprising information describing that an alternative resource distribution at the second frequency for the predicted amount and using auxiliary resources corresponds to the recurring resource distribution; Appl. No.: 16/933,280 Amdt. Dated: May 2, 2022 Reply to Office Action of February 3, 2022 Page 5 of 26
receive, from the user …, confirmation of the alternative resource distribution and a trigger event for the alternative resource distribution, wherein the trigger event repeats at the second frequency; 
detect the trigger event;
transform,… based on the trigger event, a first amount of auxiliary resources in the auxiliary source, wherein the first amount corresponds to the predicted balance, to the predicted amount of standard resources;
deduct the first amount of auxiliary resources from a first balance of the auxiliary source;
add the predicted amount of standard resources to a second balance of the standard source; and perform the recurring resource distribution using the predicted amount of standard resources from the standard source.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. The limitations recite resource distribution, wherein the specification describes resources as currency, cash, cash equivalent, reward points, benefit rewards, etc (see para. 0027).  The distribution of these resources is a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The “processing device”, “non-transitory storage device”, “user device”, “machine learning model” and “resource transformation engine” in Claim 1 is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 12 and 20 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “processing device” and “non-transitory storage device” (claim 1) / “non-transitory computer-readable medium” and “apparatus” (claim 12) / “user device”, “machine learning model” and “resource transformation engine” (claims 1, 12, 20). The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology. Here, the machine learning is described generally for predictive analytics and the invention does not pertain to an improvement in machine learning.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 12, and 20 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0026] about implementation using general purpose or special purpose computing devices.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 12, and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-10, 13-19, and 21 further define the abstract idea that is present in their respective independent claims 1, 12, and 20 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claims 1-10 and 12-21 are not patent-eligible.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ortiz (US 2020/0257561 A1) discloses a system configured to: obtain a time-series data set including data entries associated with one or more consumed resources; identify one or more recurring resource allocations based on recurring data entries of the time-series data set; identify additional resource allocations based on irregularly-timed data entries of the time-series data set; determine a forecasted resource pool value based on a combination of the identified recurring resource allocations and the additional resource allocations; and upon detection of a trigger condition, generate data for display, via a user interface, a scaled resource allocation value based on the forecasted resource pool value, the scaled resource allocation value corresponding to at least one time-based reference.
Dent (US 2005/0065883 A1) discloses a having a cashflow analyzer that enables the consumer to coordinate the unpaid electronic bills according to different payment schedules for a bill payment cycle (e.g., a month). The goal of the manipulation is to permit the consumer to analyze how the different payment schedules affect the consumer's cashflow with an aim toward minimizing overdraft during the bill payment cycle. The cashflow analyzer can automatically compute an optimized payment schedule that minimizes overdraft of the consumer's account, while maximizing the balance to generate the most interest.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL W ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC T WONG/Primary Examiner, Art Unit 3698                    
ERIC WONG
Primary Examiner
Art Unit 3698